I respectfully dissent. The Majority finds the trial court erred as a matter of law regarding a finding of fact it made.
As the majority correctly states, there are three elements in a civil contempt: 1) a prior order of the court 2) proper notice; 3) failure to abide by the court order.
The majority finds the trial court erred as a matter of law in adding an element of intent. I would find this is not the case. The trial court found the evidence did not establish the third element by clear and convincing evidence.
The appellee here testified there was in fact a confrontation, in which the alleged victim was the aggressor. The appellee testified he and the alleged victim exchanged several blows each. (Transcript 122-126).
The trial court was in the best position to evaluate the evidence and observe the witnesses. Clearly, the trial court found the facts did not establish the appellee violated its order. I would defer to the trial court's findings.
I would affirm the judgment.
  ___________________ JUDGE W. SCOTT GWIN